Citation Nr: 0520513	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to secondary service connection for 
hypertension, nephropathy, peripheral vascular disease, and 
an eye disability, to include whether a timely substantive 
appeal was filed. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service connected diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a disability evaluation in excess of 10 
percent for right lower extremity peripheral neuropathy, on 
appeal from the initial rating decision.

6.  Entitlement to a disability evaluation in excess of 10 
percent for left lower extremity peripheral neuropathy, on 
appeal from the initial rating decision.

REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
June 1970.  This matter arises from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran was afforded a personal hearing before the 
undersigned at the RO in January 2004.  A transcript of that 
hearing is contained in the claims folder.

In October 2004, the Board advised the veteran that it would 
consider the question of whether he submitted a timely 
substantive appeal on the issues of entitlement to secondary 
service connection for peripheral neuropathy of both upper 
extremities, entitlement to service connection for PTSD, and 
entitlement to disability evaluations in excess of 10 percent 
for peripheral neuropathy of the lower extremities.  A 
response was received from the veteran's attorney in April 
2005.  Based on the argument presented by the attorney and a 
review of the claims folder, the Board concludes that timely 
substantive appeal was indeed submitted with respect to these 
issues and only these issues.  No further discussion of the 
timeliness issue (as it effects the issues of entitlement to 
secondary service connection for peripheral neuropathy of 
both upper extremities, entitlement to service connection for 
PTSD, and entitlement to disability evaluations in excess of 
10 percent for peripheral neuropathy of the lower 
extremities) is warranted.  

The issues of entitlement to service connection for PTSD and 
disability evaluations in excess of 10 percent for peripheral 
neuropathy of the lower extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  By a rating action dated in July 2002, entitlement to 
secondary service connection for hypertension, nephropathy, 
peripheral vascular disease, and an eye disability was 
denied; the veteran was notified of this decision and his 
appellate rights by letter dated July 25, 2002.

2.  The veteran submitted a notice of disagreement with the 
RO's decision on November 26, 2002.

3.  A statement of the case addressing the claims for 
entitlement to secondary service connection for hypertension, 
nephropathy, peripheral vascular disease, and an eye 
disability was mailed to the veteran on October 10, 2003.

4.  Neither the veteran nor anyone on his behalf filed a 
substantive appeal addressing the issues of entitlement to 
secondary service connection for hypertension, nephropathy, 
peripheral vascular disease, and an eye disability as of 
December 10, 2003. 

5.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal for service connection for peripheral 
neuropathy of the upper extremities secondary to service 
connected diabetes mellitus.

6.  No medical evidence has been presented establishing a 
nexus between any current peripheral neuropathy affecting the 
veteran's upper extremities and his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  A timely substantive appeal concerning the claims for 
entitlement to secondary service connection for hypertension, 
nephropathy, peripheral vascular disease, and an eye 
disability was not filed, and the Board does not have 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 19.30, 20.200, 20.202, 20.300, 
20.302, 20.303, 20.305 (2004).

2.  Peripheral neuropathy of the right upper extremity is not 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  Peripheral neuropathy of the left upper extremity is not 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of substantive appeal

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002). This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The question herein presented, that 
of adequacy/timeliness of a Substantive Appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 
Accordingly, the VCAA is not applicable.

Nevertheless, the Board notes that in a letter dated in 
October 2004, the veteran was advised that he might not have 
filed a substantive appeal relative to the matters of 
secondary service connection for hypertension, nephropathy, 
peripheral vascular disease, and an eye disability.  The law 
and regulations governing the appeals process, as set forth 
above, was explained to the veteran.  The veteran was 
provided the opportunity to send any additional evidence to 
show that a substantive appeal was filed in a timely manner 
or to request a hearing.  A response was received from the 
veteran's attorney in April 2005.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The notice 
of disagreement and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 38 
C.F.R. § 20.202.  The law requires that a substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent possible, the argument should be 
related to specific items in the statement of the case.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board must dismiss any appeal over which it lacks 
jurisdiction.  38 C.F.R. § 20.202.  

Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  The substantive appeal must be 
filed within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

In the present case, in July 2002, the RO denied the 
veteran's claims for entitlement to secondary service 
connection for hypertension, nephropathy, peripheral vascular 
disease, and an eye disability.  The veteran was notified of 
this decision and his appellate rights by letter dated July 
25, 2002.  He submitted a notice of disagreement with the 
RO's decision on November 26, 2002.  A statement of the case 
(SOC) addressing the claim for secondary service connection 
for hypertension, nephropathy, peripheral vascular disease, 
and an eye disability was issued on May 1, 2003.  The SOC was 
resent on October 10, 2003, after the veteran reported that 
he had not received a VA Form 9 (Appeal to Board of Veterans' 
Appeals) with the original SOC.  

On October 29, 2003, the veteran filed a VA Form 9 that 
listed the disabilities he wished to appeal.  Service 
connection for PTSD and the issues related to peripheral 
neuropathy were specifically identified.  The veteran 
indicated on an attached statement that "[i]t's all been 
said - over & over."  No reference was made to hypertension, 
nephropathy, peripheral vascular disease, and/or an eye 
disability.  The October 2003 document therefore cannot be 
considered a substantive appeal with respect to the veteran's 
claims for secondary service connection for hypertension, 
nephropathy, peripheral vascular disease, and an eye 
disability.  See 38 C.F.R. § 20.202 (If the statement of the 
case addresses several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed).  

Indeed, neither the veteran nor anyone on his behalf filed a 
substantive appeal (or any document that could be construed 
as a substantive appeal) addressing the issues of entitlement 
to secondary service connection for hypertension, 
nephropathy, peripheral vascular disease, and an eye 
disability by December 10, 2003 (60 days after the October 
10, 2003, statement of the case was mailed to the veteran).  
The one-year period for filing a substantive appeal to the 
July 2002 rating decision had already expired.  The Board 
also notes there a request for an extension of time to submit 
a substantive appeal was not filed within the appropriate 
time period. 

If a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  Under the provisions of 38 U.S.C.A. § 7108, if 
there is a failure to meet these requirements, "(a)n 
application for review on appeal shall not be entertained."  
In the case now before the Board, the claimant did not file a 
timely substantive appeal concerning the claim for 
entitlement to secondary service connection for hypertension, 
nephropathy, peripheral vascular disease, and an eye 
disability.  Therefore, the Board lacks jurisdiction 
regarding this claim and it is dismissed.

The Board notes that the veteran, through his attorney, 
argues he was led astray by the RO's determination that the 
claim for entitlement to secondary service connection for 
hypertension, nephropathy, peripheral vascular disease, and 
an eye disability was timely appealed.  The attorney points 
to a November 2003 Supplemental Statement of the Case (SSOC), 
which listed those issues as being on appeal.  He asserts the 
listing of the issues on the November 2003 SSOC caused the 
veteran to believe that he had properly appealed those 
issues.  Had the SSOC not included these issues, the attorney 
maintains the veteran would have had time to correct the 
defect.  However, the veteran did not file a timely 
substantive appeal on the issues of entitlement to secondary 
service connection for hypertension, nephropathy, peripheral 
vascular disease, and an eye disability and the Board must 
dismiss the appeals.  38 U.S.C.A. § 7108.

The fact that the RO certified these issues for appeal also 
has no effect on this jurisdictional inquiry.  The question 
as to the timeliness and adequacy of a substantive appeal 
lies solely with the Board.  The Board is not bound by the 
findings of the RO.  38 U.S.C.A. § 7104 (West 2002).  
Further, while argument on the issues was accepted at the 
veteran's January 2004 personal hearing, the Board observes 
that it still has the authority to consider the timeliness 
issue.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) ("it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated").

Service Connection

Duties to notify and assist

The VCAA, (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)), imposes obligations on VA in 
terms of its duty to notify and assist claimants.  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in October 2003, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised (by way of reference) of the evidence received and 
considered.  The RO also informed the veteran that he needed 
to submit evidence showing that any peripheral neuropathy 
experienced in his upper extremities was caused by his 
diabetes mellitus.  The October 2004 letter therefore 
provided the notice of three of the four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The July 2002 rating decision, May 2003 Statement of the Case 
(SOC), which was re-issued in October 2003, and November 2003 
Supplemental Statement of the Case (SSOC) collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims for service connection.  The May 2003 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  Indeed, the February 2004 SOC informed the 
veteran that his claim for secondary service connection 
continued to be denied because there was no medical evidence 
linking any peripheral neuropathy of the upper extremities to 
his diabetes mellitus.  Reference was made to the findings of 
a recent VA examination.  

The Board observes that notice consistent with 38 U.S.C.A. 
§ 5103(a) must also conform to 38 C.F.R. § 3.159(b)(1) and 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, although the October 
2003 VCAA letter to the veteran did not specifically contain 
this request, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  They also asked 
the veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  In this case, the Board finds no indication 
of defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Service medical are associated with the claims file.  Post-
service VA and non-VA treatment records and reports have also 
been obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  Indeed, at his personal hearing, the 
veteran stated that VA had all his pertinent medical records.  
Transcript at 23.  A VA examination was conducted in May 2002 
for the purpose of determining the nature and etiology of any 
disability affecting the upper extremities.  In sum, the 
Board finds that VA has satisfied its duty to notify (each of 
the four content requirements) and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
did not occur in the present case.  .  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 
October 2003 was not given prior to the first adjudication of 
the claim (July 2002), the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.  § 3.159(b), and, after the notice was provided, the 
case was readjudicated and the November 2003 SSOC was 
provided to the veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The veteran does not contend that his peripheral neuropathy 
of the upper extremities is a direct result of his military 
service.  He has made no indication that the condition arose 
during his active service or is etiologically related thereto 
on a direct basis.  Rather, he asserts that his service-
connected diabetes mellitus caused his peripheral neuropathy 
of the upper extremities.  Service connection for diabetes 
mellitus was granted in April 2002. 

In this regard, the preponderance of the evidence fails to 
establish an etiological relationship between the veteran's 
purported peripheral neuropathy of the upper extremities and 
his service-connected diabetes mellitus.  The veteran has not 
submitted any competent medical evidence to support his 
contention.  An EMG was conducted in May 2002 for the express 
purpose of determining whether the veteran suffered from 
peripheral neuropathy of the upper extremities and, if so, 
whether the condition was etiologically related to his 
diabetes mellitus.  A neurological examination was also 
conducted.  In a report dated in July 2002, a VA physician 
concluded that there was "no evidence of peripheral 
neuropathy of the upper extremities due to diabetes."  The 
examiner noted that the general neurologic examination had 
been normal, and that sensory examination of the upper 
extremities had also been normal.

The veteran's current assertion that he suffers from 
peripheral neuropathy of the upper extremities as a result of 
his diabetes mellitus must fail.  His lay testimony alone is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for peripheral neuropathy of the 
upper extremities and that, therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Having failed to submit a timely substantive appeal of the 
July 2002 rating decision,  the appeal on the issue of 
entitlement to secondary service connection for hypertension, 
nephropathy, peripheral vascular disease, and an eye 
disability is dismissed.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity as secondary to service 
connected diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity as secondary to service connected 
diabetes mellitus is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

In the present case, the veteran has been diagnosed as having 
PTSD but there has been no verification that an in-service 
stressor occurred.  Critical elements of this diagnosis, most 
fundamentally those concerning the existence of stressors, 
appear to be based wholly upon statements of history provided 
to the examiner by the veteran.  The question of whether the 
appellant was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

At a November 1999 VA psychiatric examination, the veteran 
discussed his purported in-service stressors in great detail.  
He recalled how his unit came across a "NVA mass grave" 
that consisted of over 200 villagers.  He said this incident 
occurred in November 1969 somewhere around LZ Sally or Pull 
Bridge.  In either January or February 1970, he said he 
discovered a fellow service member that had been killed by 
his fellow service members.  He said the man's body was 
wrapped in canvas in the concertina wire.  The veteran also 
discussed his participation in a helicopter rescue mission.  
He stated he was in a command helicopter that received a call 
regarding a lost patrol.  He said he and one other soldier 
rappelled down to an area and discovered a seven-man team 
that had been "wiped out" due to an ammunition explosion.  
He believed that someone in the unit had accidently tripped a 
wire on their claymore.  He stated that the incident occurred 
on the 14th or 15th of June 1970.  The veteran asserts that he 
should have been awarded the Combat Infantry Badge.

On remand, the RO, as part of its duty to assist, should 
undertake efforts to obtain additional information that may 
corroborate the veteran's claimed stressors.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  The RO in 
this regard should contact the veteran and inquire as to 
whether he has more specific identification/information of 
any stressors he endured while in service with approximate 
dates of occurrence.  Even if the veteran is unable to 
provide more specific identification of his stressors the RO 
should then attempt to verify the occurrence of these 
stressors.  During the period in question, all of the 
veteran's service was with the United States Army, 502nd 
Infantry, 1st Battalion, Company D.

With regard to his claim for an increased evaluation for 
peripheral neuropathy of the lower extremities, the veteran 
claims that these disabilities severely affect his ability to 
walk.  He says he requires the use of a walker or a 
wheelchair.  He intimates that his condition has worsened 
since his May 2002 VA neurological examination.  There is 
also a question as to how the veteran's non-service-connected 
peripheral vascular disease affects his ability to ambulate.  
The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The veteran should therefore be 
scheduled for another VA neurological examination.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the veteran's 
complete medical file from the Phoenix 
VAMC since December 2003 and associate it 
with the claims folder.   

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors based on review of all 
pertinent documents, to include the 
November 1999 VA Examination report.  
This summary, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Unit Records 
Research (CURR) and they should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors regarding his unit.  In 
particular, CURR should be asked to 
provide the unit history for the United 
States Army, 502nd Infantry, 1st 
Battalion, Company D, from September 1969 
through June 1970.  The morning reports 
for this company should also be requested 
for the same time period.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed. 

5.  Next, the RO should schedule the 
veteran for a VA examination to determine 
the nature and severity of the veteran's 
service-connected peripheral neuropathy 
of the lower extremities.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should identify and 
characterize any impairment to motor 
function, trophic changes, sensory 
disturbances, loss of reflexes and pain 
or muscle atrophy in each lower extremity 
due to peripheral neuropathy which is a 
residual of diabetes mellitus.  The 
examiner should indicate whether there is 
complete or incomplete paralysis.  If 
incomplete, indicate the whether it is 
severe with marked muscular atrophy, 
moderately severe, moderate, or mild.  
The examiner should attempt to dissociate 
any symptoms/complications affecting the 
lower extremities that are unrelated to 
diabetes mellitus.

6.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the November 2003 
SSOC and discussion of all pertinent laws 
and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


